UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7113


DEMETRIUS LYDELL BRYANT,

                Petitioner - Appellant,

          v.

WARDEN ERIC D. WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02309-D)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius Lydell Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Demetrius Lydell Bryant seeks to appeal the district

court’s order dismissing for lack of subject matter jurisdiction

his 28 U.S.C. § 2254 (2006) petition.        We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on June 6, 2013.       The notice of appeal was filed on July 10,

2013. *   Because Bryant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal



      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                    2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3